Case 1:13-CV-00275-BLW Document 350 Filed 12/13/18 Page 1 of 4

Stephen R. Thomas, ISB No. 2326

Tyler J. Anderson, ISB No. 6632

Mindy M. Muller, ISB No. 7983

HAWLEY TROXELL ENNIS & HAWLEY LLP

877 Main Street, Suite 1000

P.O. BoX 1617

Boise, ID 83701-1617

Telephone: 208.344.6000

Facsirnile: 208.954.5274

Ernail: sthomas@hawleytroxell.com
tanderson@hawleytroxell.corn
mmuller@hawleytroxell.com

Attorneys for Boy Scouts of Arnerica

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF IDAHO

JOHN DOES I-XIX, and JOHN ELLIOTT,
Case No. 1113-cv-00275-BLW
Plaintiff,
STIPULATION FOR DISMISSAL WITH
vs. PREJUDICE OF JOHN DOE l

BOY SCOUTS OF AMERICA, a
congressionally chartered corporation
authorized to do business in Idaho;
CORPORATION OF THE PRESIDING
BISHOP OF THE CHURCH OF JESUS
CHRIST OF LATTER-DAY SAINTS, a
foreign corporation sole registered to do
business in Idaho; and CORPORATION OF
THE PRESIDENT OF THE CHURCH OF
JESUS CHRIST OF LATTER-DAY SAINTS
AND SUCCESSORS, a foreign corporation
registered to do business in ldaho,

Defendants.

 

 

STIPULATION FOR DISMISSAL WITH PREJUDICE OF JOHN DOE I - 1
49606.0002.11533097.1

Case 1:13-CV-00275-BLW Document 350 Filed 12/13/18 Page 2 of 4

COME NOW the Plaintiff, John Doe I, and Defendants Boy Scouts of America,
Corporation of the Presiding Bishop of The Church of Jesus Christ of Latter-day Saints and
Corporation of the President of The Church of Jesus Christ of Latter-day Saints, by and through
their attorneys of record, and hereby stipulate and agree that the above-entitled action by John
Doe I, including all claims that Were or might have been brought, is to be dismissed With
prejudice, With each party to bear his/its own respective costs and fees.

DATED THls _|3_ day of December, 2018.

CHASAN & WALTON

  

 

DATED rHls 13 day OfDecember, 2018.

ANDERSON SCHWARTZMAN WOODARD
BRAILSFORD, PLLC

By%

Wade L. Woodard ~ Of the Firm `

Attorneys for Defendant Corporation of the
Presiding Bishop of The Church of Jesus Christ
of Latter-day Saints and Defendant Corporation
of the President of The Church of Jesus Christ
of Latter-day Saints and Successors

 

STIPULATION FOR DISMISSAL WITH PREJUDICE OF JOHN DOE l - 2
49606.0002.11533097.1

Case 1:13-CV-00275-BLW Document 350 Filed 12/13/18 Page 3 of 4

DATED THIS /‘z day of Decernber, 2018.
HAWLEY TROXELL ENNIS & H WLEY LLP

  

1 _ l %fcg,/Lé//
Stephen .' hbmas - Of the Firrn
Attorney f r Boy Scouts of America

BY

STIPULATION FOR DISMISSAL WITH PREJUDICE OF JOHN DOE l - 3
49606.0002.11533097.1

Case 1:13-CV-00275-BLW Document 350 Filed 12/13/18 Page 4 of 4

CERTIFICATE OF SERVICE

 

l HEREBY CERTIFY that on this 13th day of December, 2018, l electronically filed the
foregoing STIPULATION FOR DISMISSAL WITH PREJUDICE OF JOHN DOE l With the
Clerk of the Court using the CM/ECF system Which sent a Notice of Electronic Filing to the
following persons:

AndreW l\/l. Chasan andrevv.chasan@chasanvvalton.com
Az‘torneysfor Plaz'ntz'fj{v

Timothy C. Walton timvvalton2000@hotmail.com
Attorneysfor Plainti]j’s Jody@chasanwalton.com
Gilion C. Dumas gilion@durnaslawgroup.com

Az‘torneysfor Plaz`m‘z`jj'fs

Ashley L. Vaughn ashley@dumaslawgroup.com
Attorneysfor Plainliffs

Steven B. Andersen sba@asvvblaw.com

Haley Krug hl<k@asvvblavv.com

Wade L. Woodard Wlw@aswblaw.com
Attorneysfor Defendant Corpomtion of the mar@asvvblaw.com
Presiding Bz`shop of The Church of Jesus aj g@aswblaw.com

Christ of Latter-day Saints and Defendant kcg@aswblavv.com

Corporation of the Presidem‘ OfThe Church of
Jesus Christ 0fLaz‘ter-a’ay Saints and
Successors

/s/ Stephen R. Thomas
Stephen R. Thomas

STIPULATION FOR DISMISSAL WITH PREJUDICE OF JOHN DOE l - 4
49606.0002.11533097.1

